DISMISS and Opinion Filed July 2, 2021




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-21-00142-CV

                             RODDRICK SMITH, Appellant
                                       V.
                              ANDREW PEPPER, Appellee

                   On Appeal from the County Court at Law No. 4
                               Dallas County, Texas
                       Trial Court Cause No. CC-20-05325-D

                          MEMORANDUM OPINION
            Before Chief Justice Burns, Justice Molberg, and Justice Smith
                           Opinion by Chief Justice Burns
       The filing fee and docketing statement in this appeal are past due. By postcard

dated March 4, 2021, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant

that failure to do so would result in dismissal of the appeal. Also by postcard dated

March 4, 2021, we notified appellant the docketing statement had not been filed in

this case.1 We directed appellant to file the docketing statement within ten days. We

cautioned appellant that failure to do so might result in dismissal of this appeal.


   1
      Both the filing fee notice and the docketing statement notice were returned to the Court as
undeliverable. The clerk’s office attempted to contact appellant by telephone, but was unsuccessful.
      To date, appellant has not paid the filing fee, filed the docketing statement, or

otherwise corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 42.3(b)(c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

210142F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RODDRICK SMITH, Appellant                    On Appeal from the County Court at
                                             Law No. 4, Dallas County, Texas
No. 05-21-00142-CV          V.               Trial Court Cause No. CC-20-05325-
                                             D.
ANDREW PEPPER, Appellee                      Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered July 2, 2021




                                       –3–